Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 05/27/2021 and 10/22/2021 have been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Publication No. 2016/0262602) hereinafter “Yu”.
Regarding claim 1, Yu discloses a method of imaging tissue comprising: 
capturing white light images; [see [0097]; using broad spectrum white light to capture color video images]
 illuminating with near infrared (NIR) light; [see [0097] the surgical field is illuminate with fluorescent NIR light source] 
 detecting fluorescence; [see [0101]-[0102] disclosing that the excitation light causes the dye to fluoresce and the NIR light camera is capturing the NIR light fluoresced by the dye] 
converting detected fluorescence to NIR images; [see [0103] of Yu]
 generating composite images including the white light images and NIR images in which the fluorescence is detected; and [see [0103] a combined image of the white light and fluoresced NIR light is generated]
displaying the composite images in a user interface. [the combined image is displayed on screen 94; see [0103]]
Regarding claim 2, the composite images are formed of white light images captured at a time after the NIR images are received. [see [0037] and [0046]-[0047] of Yu]  
Regarding claim 3, Yu further discloses that registering the white light images and the NIR images. [see [0037] of Yu]
Regarding claim 4, Yu further discloses that the registration is an electromagnetic-based registration. [see  [0037] of Yu disclosing an image based registration. since the images are based on electromagnetic radiation received by the detector, the registration is considered to be electromagnetic based.]
Regarding claim 5, Yu further discloses that the registration is an image-based registration. [see [0037] of Yu]
Regarding claim 6 and 15, Yu further discloses that detecting fluorescence includes determining which pixels in the NIR images change brightness at a rate faster than a threshold.  [see [0086]-‘0087] of Yu]
Regarding claim 7, Yu discloses a system for imaging a patient [see abstract of Yu], comprising: 
an endoscope including a white light source [broad spectrum white light source [see [0097]], a near infrared (NIR) light source and at least one camera [see [0093] of Yu] capable of capturing while light images and detecting fluorescence; [see [0093]-[0096] of Yu]
 a processor [processing component 92; see [0103]] in communication with the at least one camera and configured to generate a white light video from the captured white light images and a diffusion video of the detected fluorescence; [see [0096] and [0103] of Yu]
a display [display screen 94] in communication with the processor to selectively present a user interface including the white light video or the diffusion video; and [see [0096] and [0103] of Yu]
 a memory [mass storage device such as CD, DVD, solid state drive or hard drive; see [0096]] having stored thereon an application which, when executed by the processor, causes the processor to: convert detected fluorescence into NIR images;[see [0093] of Yu] compile the NIR images into a diffusion video;[see [0096] of yu] generate a composite video including the white light video and the diffusion video; and display the composite video on the display. [see [0096] of Yu]
Regarding claim 8, Yu further discloses that the diffusion video is stored in memory.  [ the video could be stored in any mass storage device such as CD, DVD, solid state drive or hard drive; see [0096]]
Regarding claim 9, Yu further discloses that the application, when executed by the processor, further causes the processor to register the diffusion video to the white light video. [see [0037] of Yu]
Regarding claim 10, the white light video registered to the diffusion video is captured after the detection of the fluorescence in the NIR video.  [see [0037] and [0046]-[0047] of Yu]  
Regarding claim 12, Yu further discloses that the application, when executed by the processor, further causes the processor to perform image-based registration of the diffusion video and the white light video.  [see [0037] of Yu]
Regarding claim 13, Yu further discloses that the displayed composite video depicts the white light video correlated to fluorescing pixels in the diffusion video with an altered color. [see [0045]-[0047] of Yu]
Regarding claim 14, the application, when executed by the processor, further causes the processor to correlate fluorescing pixels in the diffusion video to pixels in the white light video.  [see [0037] and [0045]-[0047] disclosing a combined video of diffusion and white light correlating them]
Regarding claim 16, a method of identifying an area of interest in an endoscopic image comprising: illuminating tissue with white light; capturing white light images; [see [0097]; using broad spectrum white light to capture color video images]
 illuminating tissue with near infrared (NIR) light; [see [0097] the surgical field is illuminate with fluorescent NIR light source] 
 detecting fluorescence emitted by tissue infused with a florescent dye [see [0101]-[0102] disclosing that the excitation light causes the dye to fluoresce and the NIR light camera is capturing the NIR light fluoresced by the dye] 
displaying the captured white light images on a display; 
converting the detected fluorescence to NIR images [see [0103] of Yu]
and storing them in memory; [ the video could be stored in any mass storage device such as CD, DVD, solid state drive or hard drive; see [0096]]
 compiling the NIR images as a diffusion video; 
and displaying the diffusion video and the white light images on the display. [0045]-[0047]  [the combined image is displayed on screen 94; see [0103]]
Regarding claim 17, Yu further discloses that the diffusion video is registered to the white light images.  [see [0037] of Yu]
Regarding claim 18, Yu further disclose that the registration is an image-based registration.  [see [0037] of Yu]
Regarding claim 19, Yu further discloses that a composite video including the white light images and diffusion video is generated and displayed such that the fluorescence is observable in the white light images.  [see [0045]-[0047] of Yu]
Regarding claim 20, Yu further discloses that detecting pixels in the diffusion video corresponding to pixels in the white light images; and displaying the white light images with the corresponding pixels having a changed color. [see [0045]-[0047] of Yu]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2016/0262602) hereinafter “Yu” in view of Hiromi et al. (U.S. Publication No. 2014024948) hereinafter “Hiromi”.
Regarding claim 11, Yu discloses all the limitations of claim 9 [see rejection of claim 9 above]
Yu does not disclose an electromagnetic (EM) field generator, wherein the endoscope includes an EM sensor, and wherein the application, when executed by the processor, further causes the processor to determine a position of the EM sensor in a field generated by the EM field generator. 
Hiromi, directed towards an endoscope with images at the end [see abstract of Hiromi] further discloses an electromagnetic (EM) field generator, wherein the endoscope includes an EM sensor, and wherein the application, when executed by the processor, further causes the processor to determine a position of the EM sensor in a field generated by the EM field generator.  [see [0044]-[0048] and FIG. 3, 6a-6b]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of claim 9 further and include an electromagnetic (EM) field generator, wherein the endoscope includes an EM sensor, and wherein the application, when executed by the processor, further causes the processor to determine a position of the EM sensor in a field generated by the EM field generator according to the teachings of Hiromi in order to provide the location information to the user.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793